UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4909


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DERRICK LAMONT WILSON,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cr-00448-CCE-3)


Submitted:   June 14, 2012                     Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant. Randall Stuart
Galyon, OFFICE OF THE UNITED STATES ATTORNEY, Graham Tod Green,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrick Lamont Wilson appeals from his conviction and

171-month sentence imposed after he pleaded guilty to conspiracy

to   distribute    280     grams    or    more          of   cocaine      base.      Wilson’s

counsel    has     filed    a     brief       in        accordance        with    Anders     v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious      issues     for    appeal          but       raising      whether    Wilson’s

sentence was substantively reasonable.                       We affirm.

            Wilson’s Sentencing Guidelines range was 262 to 327

months of imprisonment.            Counsel argued for a downward variance

to   the   statutory       minimum       of       240    months      before       applying    a

thirty-five      percent     reduction            sought       by   the     Government     for

substantial assistance.            The court declined Wilson’s request for

a variance sentence and instead placed him at the low-end of the

Guidelines range.

            This    court       reviews       a    sentence         under    a    deferential

abuse of discretion standard.                 Gall v. United States, 552 U.S.

38, 51 (2007).       The substantive reasonableness of the sentence

is   determined    by     “tak[ing]      into       account         the   totality    of     the

circumstances.”         Id. at 51.        If the sentence imposed is within

the appropriate Guidelines range, this court may consider it

presumptively reasonable.            United States v. Mendoza-Mendoza, 597

F.3d 212, 216 (4th Cir. 2010).                    The presumption may be rebutted

by a showing “that the sentence is unreasonable when measured

                                              2
against    the      [18    U.S.C.    §]    3553(a)    [2006]      factors.”          United

States    v.    Montes-Pineda,        445    F.3d    375,    379    (4th      Cir.   2006)

(internal quotation marks omitted).

               Because the district court imposed a within-Guidelines

sentence,      it    is    deemed     by    this     court   to    be   presumptively

reasonable.         See Mendoza-Mendoza, 597 F.3d at 216.                     Wilson has

not rebutted that presumption.                   Therefore, the district court

committed no reversible substantive error in sentencing Wilson

to 171 months’ imprisonment.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore      affirm    Wilson’s       conviction      and    sentence.          This

court requires that counsel inform Wilson, in writing, of the

right to petition the Supreme Court of the United States for

further review.           If Wilson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.           Counsel’s motion must state that a copy thereof

was served on Wilson.

               We dispense with oral argument because the facts and

legal    contentions        are     adequately      presented      in   the    materials




                                             3
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    4